Touching the complaint in the motion for new trial that the jury in their retirement received information of the appellant's previous conviction of the same offense the evidence was conflicting. The testimony of several of the jurors was heard and the conflict was decided by the trial judge in favor of the state. The action of the court, unless shown by the record to be clearly wrong, is binding upon appeal. See Douglas v. State, 58 Tex.Crim. Rep.; Lamb v. State, 98 Tex.Crim. Rep.; Art. 753, Vernon's Ann. Tex. C. C. P., 1925, Vol. 3, p. 46, note 49.
There was a plea of guilty, and the only issue upon the main trial was the amount of punishment and whether the sentence should be suspended. The lowest penalty was assessed, but there was no suspension of the sentence recommended. By one of the bills of exceptions and by the statement of facts upon the hearing of the motion for new trial it is made to appear that the trial judge, after the verdict was returned and the jurors discharged, remarked to them:
"By the way, gentlemen: You might be interested in knowing *Page 365 
that this defendant was tried once before and given two years by another jury on this same charge."
Whereupon Proctor, one of the jurors, remarked that he was glad to hear it and felt better about it. In reply to a question by the appellant's counsel, the judge said:
"It was my impression from the way Mr. Proctor received the information that it was absolutely news to him. It might have been in confirmation of what he already knew; he said he was glad to hear it."
Proctor was one of the jurors who testified on the hearing that during the retirement of the jury statements were made touching both the appellant's character and the former conviction. Appellant now takes the position that the conduct of the trial judge on the hearing indicates that his own knowledge of the previous conviction and the impression that was made upon him by Proctor's conduct when told by the judge of the result of the former trial influenced his action in overruling the motion for new trial. Appellant also contends that the statement of the judge tended to contradict the testimony of juror Proctor who testified that before he became a juror he had no knowledge of the appellant's previous conviction. The statements of the trial judge are not evidence. Benson v. State, 44 S.W. 163. He would be competent to testify under oath upon the trial to facts within his knowledge and of importance in the case. See C. C. P., 1925, Art. 717. He was not bound to do so, however. Valentine v. State, 6 Tex.Crim. App. 439. Upon the hearing of the motion for new trial, it was within his province to decide the issues of fact and to determine the merits of the motion. His discretion in so doing is not to be the subject of review unless abused. In performing his functions in this or any case in which there has been a previous trial in the same court of the same case, there is no procedure or process of which this court is aware to eliminate from the mind of the trial judge facts pertaining to the case which have come to his knowledge in the performance of his duties as trial judge. In the particular case, as stated above, the remarks of the court are not in evidence. We perceive no good reason for incorporating them in the record. Such incorporation was opposed by the appellant. Being in the record, however, the appellant insists that this court should give them the effect of impeaching the decision of the trial court in passing upon the motion.
We have made a somewhat more extended statement touching the matter but are constrained to adhere to the conclusion heretofore *Page 366 
expressed in the original opinion and the opinion on motion for rehearing that the matter of which complaint is made is not one upon which this court would be authorized to reverse the judgment.
The motion is denied.
Motion denied.